On Petition for Rehearing in Appellant No. 9032.
PER CURIAM:
Appellant, Cleo Epps, was convicted on two counts of aiding and abetting others in the sale of untaxed spirits and of conspiracy to violate specified Internal Revenue laws relating to liquor. Mrs. Epps was tried in a joint trial with seven other persons, also charged with various illicit whiskey violations of the Internal Revenue Code. All of the defendants were convicted of one violation or another. On appeal to this Court, we reversed the judgment of the district court as to all of the appellants and remanded the cause for proceedings consistent with the opinion. The Government petitioned for a rehearing as to the reversal of the conviction of Mrs. Epps.
A substantial part of the Government’s case against Mrs. Epps was established by the introduction into evidence, over objection, of several tape recordings of telephone conversations between Epps and Charles R. Walter, an undercover Alcohol and Tobacco Tax investigator. These recordings were made with the consent and with the authorization of Agent Walter. They were recorded at the Agent’s end of the telephone line. Being guided, or perhaps misguided, by Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576, we reversed Epps’ conviction and held that the evidentiary use of these recordings, as procured, violated her rights against unreasonable search and seizure. Our reversal was solely on this ground.
Reconsideration of Katz, supra, convinces us that oui interpretation of and reliance on that decision was misplaced. This conclusion is strengthened by the fact that since argument was heard on rehearing, the Supreme Court has held that: “Katz is to be applied only to cases in which the prosecution seeks to introduce the fruits of electronic surveillance conducted after December 18, 1967.” Desist v. United States, 394 U.S. 244, 254, 89 S.Ct. 1030, 1036, 22 L.Ed.2d 248. The recordings admitted in evidence against Epps were made more than two years before December 18, 1967. The principles of Katz, therefore, are no help to Epps.
It was not until Katz that the Supreme Court overruled its earlier decisions “that the Fourth Amendment encompassed seizures of speech only if the law enforcement officers committed a trespass or at least physically invaded a constitutionally protected area of the speaker.” Kaiser v. New York, 394 U.S. 280, 282, 89 S.Ct. 1044, 1046, 22 L.Ed. 2d 274. Prior to Katz, such an intrusion was necessary to constitute an unlawful search or seizure. Olmstead v. United States, 277 U.S. 438, 48 S.Ct. 564, 72 L.Ed. 944. Before Katz, it was the law that one who voluntarily enters into a conversation with another takes the risk that such person may memorize or record the conversation. Lewis v. United States, 385 U.S. 206, 87 S.Ct. 424, 17 L.Ed.2d 312; Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374; Lopez v. United States, 373 U.S. 427, 83 S.Ct. 1381, 10 L.Ed.2d 462. “[Ojne party may not force the other to secrecy merely by using a telephone.” Rathbun v. United States, 355 U.S. 107, 110, 78 S.Ct. 161, 163, 2 L.Ed.2d 134. It is doubtful that Katz disturbed these principles. See note of Mr. Justice White concurring in Katz, 389 U.S. 363, 88 S.Ct. 507. Since Katz, this Court has held that the teachings of Lopez, Lewis and Hoffa were not altered by Katz. Holt v. United States, 10th Cir. 1968, 404 F.2d 914.
Notwithstanding what we might have said in Holt v. United States, supra, about the effect of Katz, it was estab*894lished in this Circuit before December 18, 1967, that evidence obtained by recording a telephone conversation with consent of one of the parties but without the knowledge or consent of the other is admissible and does not violate the Fourth or Fifth Amendments. Rogers v. United States, 10th Cir. 1966, 369 F.2d 944; Ferguson v. United States, 10th Cir. 1962, 307 F.2d 787, withdrawn and rev’d on other grounds, 329 F.2d 923. Other Circuits have reached the same conclusion. Carnes v. United States, 5th Cir. 1961, 295 F.2d 598, cert. denied 369 U.S. 861, 82 S.Ct. 949, 8 L.Ed.2d 19; Lindsey v. United States, 9th Cir. 1964, 332 F.2d 688; United States v. Leighton, 2nd Cir. 1967, 386 F.2d 822, cert. denied, 390 U.S. 1025, 88 S.Ct. 1412, 20 L.Ed.2d 282.
“Since the wiretapping in this case occurred before Katz was decided and was accomplished without any intrusion into a constitutionally protected area of the petitioner, its fruits were not inadmissible under the exclusionary rule of the Fourth and Fourteenth Amendments. Mapp v. Ohio, 367 U.S. 643” [and 81 S..Ct. 1684, 6 L.Ed.2d 1081]. Kaiser v. New York, supra 394 U.S. at 282-283, 89 S.Ct. at 1046. The recordings were properly admitted against Epps.
The previous opinion of this Court is withdrawn in so far as it relates to Cleo Epps. The judgment of Cleo Epps in No. 9032 is now
Affirmed.